DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 13-14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KcKillop et al (US Pub 2008/0057890) in view of McGary et al (US Pub 2018/0063310) and Lin et al (US Pub 2018/0121150).

With respect to claim 1, KcKillop discloses a display apparatus (fig. 3; host device 304) comprising: a communication interface (fig. 3; transceiver 318); a memory storing one or more instructions (fig. 3; memory 322; par 0036; discloses the memory 322 can be used to store persistent data, including program code (e.g., for the operating system 324 and the application program(s) 326), identifier(s), data structures, etc.); and a processor configured to execute the one or more instructions stored in the memory (fig. 3; controller 320), wherein the processor, by executing the one or more instructions, (par 0036; discloses  the operating system 324 together with the controller 320 enables the host device 304 to not only wirelessly receive transmissions from the accessory device 302, but to also support and operate one or more application programs 326 as well as to utilize the output device 328 and the user input device 330) is further configured to: receive, from an electronic apparatus connected through a first communication protocol, wireless signal in pairing mode generated by the electronic apparatus, (par 0042; discloses  a button can be pressed on the wireless accessory device to cause the wireless accessory device to enter a pairing mode;  Once pairing has been requested, available wireless devices in the vicinity of the wireless host device are discovered 406. the discovered available wireless devices are then displayed 408 on the user interface; par 0035; discloses the transceiver 314 of the accessory device 300 is a radio-frequency (RF) transceiver. The transceiver 314 can output a wireless transmission 316. Typically, the wireless transmission 316 is directed toward the host device 304) in response to receiving an input for accepting authentication in accordance with the electronic apparatus identification information, (par 0042; discloses the discovered available wireless devices are displayed 408 such that the user of the wireless host device can select one of the available wireless devices to be paired with. Hence, a decision 410 determines whether a user selection of one of the discovered available wireless devices has been made; par 0043; discloses  in order to pair the wireless host device with the selected wireless device, a pairing processing is performed) store the unique identification information received from the electronic apparatus, (par 0046; discloses  the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code). Hence, the host device can store the link key and/or the pin code for use with the wireless accessory device) in response to receiving an authentication request from the electronic apparatus, (par 0050; discloses once the decision 502 determines that a pairing request has been received) control the communication interface to transmit the stored unique identification information to the electronic apparatus,) and receive, from the electronic apparatus, a result of authentication performed based on the transmitted unique identification information (par 0046; discloses once the decision 502 determines that a pairing request has been received, a set of potential pin codes for the wireless accessory device is obtained 504. A potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
KcKillop doesn’t expressly disclose receiving electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device; 
In the same field of endeavor, McGary discloses system and method for identifying wireless device for correct pairing (par 0001; discloses invention relates to systems and methods for identifying wireless devices for correct pairing); McGary discloses receiving electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device (par 0031; discloses the pairing screen 75 displays a list of wireless accessories available for pairing to the wireless mobile device 70, i.e., the pairing screen 75 displays a list of the nearby wireless devices that have been placed in discovery mode; the method 10 for identifying a wireless headset for correct pairing to another wireless device continues by identifying the wireless headset with the unique identifier on the pairing screen (step 60);  the term “device identifier” includes both fixed generic names and unique identifiers and is used herein to refer to wireless devices displaying a generic name and devices displaying a unique identifier. Each wireless headset broadcasts a device identifier, with the device identifier for at least one of the listed wireless headsets is unique to that wireless headset); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop to transmit device information and unique identifier during pairing mode as disclose by McGary in order to allow user to correctly recognize the available device that are in the vicinity of the host device;
	KcKillop as modified by McGary don’t expressly disclose receiving an authentication request via a second communication protocol;
	In the same field of endeavor, Lin discloses system and method for device authentication where information are transmitted via first communication mode and second communication mode (see par 0065; obtaining location information for the conference room; transmitting a request to pair with the wireless equipment; receiving information in a first communication mode that a code challenge will be transmitted through a second communication mode; receiving the code challenge in the second communication mode, the code challenge comprising authentication information; and transmitting authentication information in response to the code challenge to thereby pair the mobile device with the wireless equipment in the conference room);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary to communicate data using different communication mode as disclosed by Lin in order to prevent any interference between the transmitting of data.


	With respect to claim 2, KcKillop as modified by McGary and Lin discloses wherein the processor, by executing the one or more instructions, is further configured to: output a graphical user interface for inquiring about whether the electronic apparatus identification information is authenticated, (KcKillop; par 0042; discloses the discovered available wireless devices are then displayed 408 on the user interface. In one embodiment, as each of the available wireless devices is discovered, the user interface is updated as each of the available devices is discovered) store the unique identification information in response to an input for accepting authentication of the electronic apparatus, (KcKillop; par 0050; discloses in addition to the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code) and discard the unique identification information in response to an input indicating that authentication of the electronic apparatus is not accepted (KcKillop; par 0054; discloses the wireless data transfer process 600 begins with a decision 602 that determines whether a connection to the wireless accessory device is desired. When the decision 602 determines that a connection from the wireless host device to the wireless accessory device is not desired, then the wireless data transfer process 600 is effectively not invoked; hence the key is not stored as the key is stored after pairing is established).

	With respect to claim 7, KcKillop discloses an electronic apparatus (fig. 3; Accessory device 300) comprising: a communication interface (fig. 3; transceiver 314); a memory storing one or more instructions (fig. 3; memory 312; par 0036; discloses the memory 322 can be used to store persistent data, including program code (e.g., for the operating system 324 and the application program(s) 326), identifier(s), data structures, etc.); and a processor configured to execute the one or more instructions stored in the memory (fig. 3; controller 308), wherein the processor, by executing the one or more instructions, (par 0035; discloses the controller 308 controls the overall operation of the accessory device 302), is further configured to: control the communication interface to transmit, to a display apparatus connected through a first communication protocol, wireless signal generated by the electronic apparatus, (par 0042; discloses  a button can be pressed on the wireless accessory device to cause the wireless accessory device to enter a pairing mode;  Once pairing has been requested, available wireless devices in the vicinity of the wireless host device are discovered 406. the discovered available wireless devices are then displayed 408 on the user interface; par 0035; discloses the transceiver 314 of the accessory device 300 is a radio-frequency (RF) transceiver. The transceiver 314 can output a wireless transmission 316. Typically, the wireless transmission 316 is directed toward the host device 304) receive, from the display apparatus, a control signal indicating an authentication success of the electronic apparatus based on the display apparatus receiving an input for accepting authentication in accordance with the electronic apparatus identification information, (par 0042; discloses the discovered available wireless devices are displayed 408 such that the user of the wireless host device can select one of the available wireless devices to be paired with. Hence, a decision 410 determines whether a user selection of one of the discovered available wireless devices has been made; par 0043; discloses  in order to pair the wireless host device with the selected wireless device, a pairing processing is performed) receive the unique identification information from the display apparatus based on an authentication request being transmitted to the display apparatus, and perform authentication of the display apparatus based on the unique identification information received from the display apparatus (par 0046; discloses once the decision 502 determines that a pairing request has been received, a set of potential pin codes for the wireless accessory device is obtained 504. A potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
KcKillop doesn’t expressly disclose transmitting electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device; 
In the same field of endeavor, McGary discloses system and method for identifying wireless device for correct pairing (par 0001; discloses invention relates to systems and methods for identifying wireless devices for correct pairing); McGary discloses transmitting electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device (par 0031; discloses the pairing screen 75 displays a list of wireless accessories available for pairing to the wireless mobile device 70, i.e., the pairing screen 75 displays a list of the nearby wireless devices that have been placed in discovery mode; the method 10 for identifying a wireless headset for correct pairing to another wireless device continues by identifying the wireless headset with the unique identifier on the pairing screen (step 60);  the term “device identifier” includes both fixed generic names and unique identifiers and is used herein to refer to wireless devices displaying a generic name and devices displaying a unique identifier. Each wireless headset broadcasts a device identifier, with the device identifier for at least one of the listed wireless headsets is unique to that wireless headset); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop to transmit device information and unique identifier during pairing mode as disclose by McGary in order to allow user to correctly recognize the available device that are in the vicinity of the host device;
	KcKillop as modified by McGary don’t expressly disclose receiving an authentication request via a second communication protocol;
	In the same field of endeavor, Lin discloses system and method for device authentication where information are transmitted via first communication mode and second communication mode (see par 0065; obtaining location information for the conference room; transmitting a request to pair with the wireless equipment; receiving information in a first communication mode that a code challenge will be transmitted through a second communication mode; receiving the code challenge in the second communication mode, the code challenge comprising authentication information; and transmitting authentication information in response to the code challenge to thereby pair the mobile device with the wireless equipment in the conference room);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary to communicate data using different communication mode as disclosed by Lin in order to prevent any interference between the transmitting of data.

	With respect to claim 13, KcKillop discloses a method of operating a display apparatus, (par 0003; discloses present invention relates to wireless devices and, more particularly, to pairing wireless devices for authorized data exchange) comprising: receiving, from an electronic apparatus connected through a first communication protocol, wireless signal in pairing mode generated by the electronic apparatus, (par 0042; discloses  a button can be pressed on the wireless accessory device to cause the wireless accessory device to enter a pairing mode;  Once pairing has been requested, available wireless devices in the vicinity of the wireless host device are discovered 406. the discovered available wireless devices are then displayed 408 on the user interface; par 0035; discloses the transceiver 314 of the accessory device 300 is a radio-frequency (RF) transceiver. The transceiver 314 can output a wireless transmission 316. Typically, the wireless transmission 316 is directed toward the host device 304) in response to receiving an input for accepting authentication in accordance with the electronic apparatus identification information, (par 0042; discloses the discovered available wireless devices are displayed 408 such that the user of the wireless host device can select one of the available wireless devices to be paired with. Hence, a decision 410 determines whether a user selection of one of the discovered available wireless devices has been made; par 0043; discloses  in order to pair the wireless host device with the selected wireless device, a pairing processing is performed) storing the unique identification information received from the electronic apparatus; (par 0046; discloses  the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code). Hence, the host device can store the link key and/or the pin code for use with the wireless accessory device) in response to receiving an authentication request from the electronic apparatus, ((par 0050; discloses once the decision 502 determines that a pairing request has been received) transmitting the stored unique identification information to the electronic apparatus; and receiving a result of authentication performed based on the transmitted unique identification information, from the electronic apparatus (par 0046; discloses once the decision 502 determines that a pairing request has been received, a set of potential pin codes for the wireless accessory device is obtained 504. A potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
KcKillop doesn’t expressly disclose receiving electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device; 
In the same field of endeavor, McGary discloses system and method for identifying wireless device for correct pairing (par 0001; discloses invention relates to systems and methods for identifying wireless devices for correct pairing); McGary discloses receiving electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device (par 0031; discloses the pairing screen 75 displays a list of wireless accessories available for pairing to the wireless mobile device 70, i.e., the pairing screen 75 displays a list of the nearby wireless devices that have been placed in discovery mode; the method 10 for identifying a wireless headset for correct pairing to another wireless device continues by identifying the wireless headset with the unique identifier on the pairing screen (step 60);  the term “device identifier” includes both fixed generic names and unique identifiers and is used herein to refer to wireless devices displaying a generic name and devices displaying a unique identifier. Each wireless headset broadcasts a device identifier, with the device identifier for at least one of the listed wireless headsets is unique to that wireless headset); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop to transmit device information and unique identifier during pairing mode as disclose by McGary in order to allow user to correctly recognize the available device that are in the vicinity of the host device;
	KcKillop as modified by McGary don’t expressly disclose receiving an authentication request via a second communication protocol;
	In the same field of endeavor, Lin discloses system and method for device authentication where information are transmitted via first communication mode and second communication mode (see par 0065; obtaining location information for the conference room; transmitting a request to pair with the wireless equipment; receiving information in a first communication mode that a code challenge will be transmitted through a second communication mode; receiving the code challenge in the second communication mode, the code challenge comprising authentication information; and transmitting authentication information in response to the code challenge to thereby pair the mobile device with the wireless equipment in the conference room);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary to communicate data using different communication mode as disclosed by Lin in order to prevent any interference between the transmitting of data.

	With respect to claim 14, KcKillop as modified by McGary and Lin discloses further comprising: outputting a graphical user interface for inquiring about whether the electronic apparatus identification information is authenticated; (KcKillop; par 0042; discloses the discovered available wireless devices are then displayed 408 on the user interface. In one embodiment, as each of the available wireless devices is discovered, the user interface is updated as each of the available devices is discovered) storing the unique identification information in response to an input for accepting authentication of the electronic apparatus; (KcKillop; par 0050; discloses in addition to the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code) and discarding the unique identification information in response to an input indicating that authentication of the electronic apparatus is not accepted (KcKillop; par 0054; discloses the wireless data transfer process 600 begins with a decision 602 that determines whether a connection to the wireless accessory device is desired. When the decision 602 determines that a connection from the wireless host device to the wireless accessory device is not desired, then the wireless data transfer process 600 is effectively not invoked; hence the key is not stored as the key is stored after pairing is established).

	 With respect to claim 17, KcKillop discloses a method of operating an electronic apparatus, (par 0003; discloses present invention relates to wireless devices and, more particularly, to pairing wireless devices for authorized data exchange) comprising: transmitting, to a display apparatus connected through a first communication protocol, wireless signal generated by the electronic apparatus (par 0042; discloses  a button can be pressed on the wireless accessory device to cause the wireless accessory device to enter a pairing mode;  Once pairing has been requested, available wireless devices in the vicinity of the wireless host device are discovered 406. the discovered available wireless devices are then displayed 408 on the user interface; par 0035; discloses the transceiver 314 of the accessory device 300 is a radio-frequency (RF) transceiver. The transceiver 314 can output a wireless transmission 316. Typically, the wireless transmission 316 is directed toward the host device 304); receiving, from the display apparatus a control signal indicating an authentication success of the electronic apparatus based on the display apparatus receiving an input for accepting authentication in accordance with the electronic apparatus identification information; (par 0042; discloses the discovered available wireless devices are displayed 408 such that the user of the wireless host device can select one of the available wireless devices to be paired with. Hence, a decision 410 determines whether a user selection of one of the discovered available wireless devices has been made; par 0043; discloses  in order to pair the wireless host device with the selected wireless device, a pairing processing is performed) receiving the unique identification information from the display apparatus based on an authentication request being transmitted to the display apparatus; and performing authentication of the display apparatus based on the unique identification information received from the display apparatus (par 0046; discloses once the decision 502 determines that a pairing request has been received, a set of potential pin codes for the wireless accessory device is obtained 504. A potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
KcKillop doesn’t expressly disclose transmitting electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device; 
In the same field of endeavor, McGary discloses system and method for identifying wireless device for correct pairing (par 0001; discloses invention relates to systems and methods for identifying wireless devices for correct pairing); McGary discloses transmitting electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device (par 0031; discloses the pairing screen 75 displays a list of wireless accessories available for pairing to the wireless mobile device 70, i.e., the pairing screen 75 displays a list of the nearby wireless devices that have been placed in discovery mode; the method 10 for identifying a wireless headset for correct pairing to another wireless device continues by identifying the wireless headset with the unique identifier on the pairing screen (step 60);  the term “device identifier” includes both fixed generic names and unique identifiers and is used herein to refer to wireless devices displaying a generic name and devices displaying a unique identifier. Each wireless headset broadcasts a device identifier, with the device identifier for at least one of the listed wireless headsets is unique to that wireless headset); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop to transmit device information and unique identifier during pairing mode as disclose by McGary in order to allow user to correctly recognize the available device that are in the vicinity of the host device;
	KcKillop as modified by McGary don’t expressly disclose receiving an authentication request via a second communication protocol;
	In the same field of endeavor, Lin discloses system and method for device authentication where information are transmitted via first communication mode and second communication mode (see par 0065; obtaining location information for the conference room; transmitting a request to pair with the wireless equipment; receiving information in a first communication mode that a code challenge will be transmitted through a second communication mode; receiving the code challenge in the second communication mode, the code challenge comprising authentication information; and transmitting authentication information in response to the code challenge to thereby pair the mobile device with the wireless equipment in the conference room);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary to communicate data using different communication mode as disclosed by Lin in order to prevent any interference between the transmitting of data.

	 With respect to claim 20, KcKillop discloses a non-transitory computer-readable recording medium having recorded thereon one or more programs which, when executed by a processor of a display apparatus, cause the display apparatus to perform operations comprising (see par 0014; discloses a computer readable medium including computer program code for pairing a wireless electronic accessory device with a wireless host device): receiving, from an electronic apparatus connected through a first communication protocol, wireless signal in pairing mode generated by the electronic apparatus, (par 0042; discloses  a button can be pressed on the wireless accessory device to cause the wireless accessory device to enter a pairing mode;  Once pairing has been requested, available wireless devices in the vicinity of the wireless host device are discovered 406. the discovered available wireless devices are then displayed 408 on the user interface; par 0035; discloses the transceiver 314 of the accessory device 300 is a radio-frequency (RF) transceiver. The transceiver 314 can output a wireless transmission 316. Typically, the wireless transmission 316 is directed toward the host device 304) in response to receiving an input for accepting authentication in accordance with the electronic apparatus identification information, (par 0042; discloses the discovered available wireless devices are displayed 408 such that the user of the wireless host device can select one of the available wireless devices to be paired with. Hence, a decision 410 determines whether a user selection of one of the discovered available wireless devices has been made; par 0043; discloses  in order to pair the wireless host device with the selected wireless device, a pairing processing is performed) storing the unique identification information received from the electronic apparatus; (par 0046; discloses  the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code). Hence, the host device can store the link key and/or the pin code for use with the wireless accessory device) in response to receiving an authentication request from the electronic apparatus, ((par 0050; discloses once the decision 502 determines that a pairing request has been received) transmitting the stored unique identification information to the electronic apparatus; and receiving a result of authentication performed based on the transmitted unique identification information, from the electronic apparatus (par 0046; discloses once the decision 502 determines that a pairing request has been received, a set of potential pin codes for the wireless accessory device is obtained 504. A potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
KcKillop doesn’t expressly disclose receiving electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device; 
In the same field of endeavor, McGary discloses system and method for identifying wireless device for correct pairing (par 0001; discloses invention relates to systems and methods for identifying wireless devices for correct pairing); McGary discloses receiving electronic apparatus identification information for identifying the electronic apparatus and unique identification information from the electronic device (par 0031; discloses the pairing screen 75 displays a list of wireless accessories available for pairing to the wireless mobile device 70, i.e., the pairing screen 75 displays a list of the nearby wireless devices that have been placed in discovery mode; the method 10 for identifying a wireless headset for correct pairing to another wireless device continues by identifying the wireless headset with the unique identifier on the pairing screen (step 60);  the term “device identifier” includes both fixed generic names and unique identifiers and is used herein to refer to wireless devices displaying a generic name and devices displaying a unique identifier. Each wireless headset broadcasts a device identifier, with the device identifier for at least one of the listed wireless headsets is unique to that wireless headset); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop to transmit device information and unique identifier during pairing mode as disclose by McGary in order to allow user to correctly recognize the available device that are in the vicinity of the host device;
	KcKillop as modified by McGary don’t expressly disclose receiving an authentication request via a second communication protocol;
	In the same field of endeavor, Lin discloses system and method for device authentication where information are transmitted via first communication mode and second communication mode (see par 0065; obtaining location information for the conference room; transmitting a request to pair with the wireless equipment; receiving information in a first communication mode that a code challenge will be transmitted through a second communication mode; receiving the code challenge in the second communication mode, the code challenge comprising authentication information; and transmitting authentication information in response to the code challenge to thereby pair the mobile device with the wireless equipment in the conference room);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary to communicate data using different communication mode as disclosed by Lin in order to prevent any interference between the transmitting of data.

 

Claim(s) 3-5, 8-11, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KcKillop et al (US Pub 2008/0057890) in view of McGary et al (US Pub 2018/0063310), Lin et al (US Pub 2018/0121150) and CHENG (US Pub 2015/0181634).


	With respect to claim 3, KcKillop as modified by McGary and Lin discloses wherein the processor, by executing the one or more instructions, is further configured determine an authentication success from the electronic apparatus based on the unique identification information transmitted by the display apparatus corresponding to the unique identification information stored in the electronic apparatus (KcKillop; par 0046; discloses a potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
	KcKillop as modified by McGary and Lin don’t expressly disclose receiving a control signal indicating an authentication success from the electronic apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses receive a control signal indicating an authentication success from the electronic apparatus (par 0021; discloses  The pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating a successful pairing as disclosed by CHENG in order to confirm with other device that pairing is successful and other function such as data transfer or communication may be performed.

	With respect to claim 4, KcKillop as modified by McGary and Lin discloses wherein the processor, by executing the one or more instructions, is further configured to determine an authentication failure from the electronic apparatus based on the unique identification information transmitted by the display apparatus not corresponding to the unique identification information stored in the electronic apparatus, and in response to receiving a control signal indicating the authentication failure, output a graphical user interface for requesting manual authentication (par 0047; discloses  when the decision 512 determines that there are no more potential pin codes, then the pairing process has not been able to successfully complete using any of the potential pin codes from the set of potential pin codes. Hence, additional processing is performed to facilitate pairing. Namely, a user of the wireless host device is prompted 516 to enter a pin code. For example, the user could be prompted by a graphical user interface to enter a pin code using a alphanumeric keypad);
	KcKillop as modified by McGary and Lin don’t expressly disclose receiving a control signal indicating an authentication failure from the electronic apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses receive a control signal indicating an authentication failure from the electronic apparatus (par 0021; discloses  the first mobile device 102 may directly send a pairing-fail signal to the second mobile device 104 if the determination result in step S260 is negative);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating an unsuccessful pairing as disclosed by CHENG in order to alert the device that pairing has failed and initiate pairing again with different pin or allow user to manually enter the pin to pair with other device. 


	With respect to claim 5, KcKillop as modified by McGary, Lin and CHENG discloses wherein the graphical user interface for requesting manual authentication comprises a message guiding to operate a specified function of the electronic apparatus to accept authentication of the display apparatus (KcKillop; par 0047; discloses when the decision 512 determines that there are no more potential pin codes, then the pairing process has not been able to successfully complete using any of the potential pin codes from the set of potential pin codes. Hence, additional processing is performed to facilitate pairing. Namely, a user of the wireless host device is prompted 516 to enter a pin code. For example, the user could be prompted by a graphical user interface to enter a pin code using a alphanumeric keypad).

	With respect to claim 8, KcKillop as modified by McGary and Lin discloses wherein the processor, by executing the one or more instructions, is further configured to: in response to an authentication success of the electronic apparatus, (KcKillop; par 0046; discloses a potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful); store the unique identification information, (KcKillop; par 0050; discloses in addition to the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code) and in response to an authentication failure of the electronic apparatus in response to an input indicating that authentication of the electronic apparatus is not accepted, discard the unique identification information ((KcKillop; par 0054; discloses the wireless data transfer process 600 begins with a decision 602 that determines whether a connection to the wireless accessory device is desired. When the decision 602 determines that a connection from the wireless host device to the wireless accessory device is not desired, then the wireless data transfer process 600 is effectively not invoked; hence the key is not stored as the key is stored after pairing is established));
	KcKillop as modified by McGary and Lin don’t expressly disclose receiving a control signal indicating an authentication success from the electronic apparatus; receiving a control signal indicating an authentication failure from the electronic apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses receive a control signal indicating an authentication success from the electronic apparatus (par 0021; discloses  The pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).); CHENG further discloses receive a control signal indicating an authentication failure from the electronic apparatus (par 0021; discloses  the first mobile device 102 may directly send a pairing-fail signal to the second mobile device 104 if the determination result in step S260 is negative);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating a successful pairing or a signal indicating an unsuccessful pairing as disclosed by CHENG in order to allow the device to take the next step based on the successful pairing or unsuccessful pairing. 

	With respect to claim 9, KcKillop as modified by McGary and Lin discloses wherein the processor, by executing the one or more instructions, is further configured to detect authentication success to the display apparatus based on the unique identification information transmitted by the display apparatus corresponding to the unique identification information stored in the electronic apparatus (KcKillop; par 0046; discloses a potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
	KcKillop as modified by McGary and Lin don’t expressly disclose transmitting a control signal indicating an authentication success to the display apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses transmitting a control signal indicating an authentication success to the display apparatus (par 0021; discloses  The pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating a successful pairing as disclosed by CHENG in order to confirm with other device that pairing is successful and other function such as data transfer or communication may be performed.

	With respect to claim 10, KcKillop as modified by McGary and Lin discloses wherein the processor, by executing the one or more instructions, is further configured to detect an authentication failure to the display apparatus based on the unique identification information transmitted by the display apparatus not corresponding to the unique identification information stored in the electronic apparatus (par 0047; discloses  when the decision 512 determines that there are no more potential pin codes, then the pairing process has not been able to successfully complete using any of the potential pin codes from the set of potential pin codes.);
KcKillop as modified by McGary and Lin don’t expressly disclose transmitting a control signal indicating an authentication failure from to the display apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses transmitting a control signal indicating an authentication failure from to the display apparatus (par 0021; discloses  the first mobile device 102 may directly send a pairing-fail signal to the second mobile device 104 if the determination result in step S260 is negative);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating an unsuccessful pairing as disclosed by CHENG in order to alert the device that pairing has failed and initiate pairing again with different pin or allow user to manually enter the pin to pair with other device. 

	With respect to claim 11, KcKillop as modified by McGary, Lin and CHENG discloses wherein the processor, by executing the one or more instructions, is further configured to receive an input for operating a predetermined function of the electronic apparatus according to manual authentication performed on the display apparatus based on the control signal indicating the authentication failure being transmitted (par 0047; discloses  when the decision 512 determines that there are no more potential pin codes, then the pairing process has not been able to successfully complete using any of the potential pin codes from the set of potential pin codes. Hence, additional processing is performed to facilitate pairing. Namely, a user of the wireless host device is prompted 516 to enter a pin code. For example, the user could be prompted by a graphical user interface to enter a pin code using a alphanumeric keypad);
	CHENG discloses controlling the communication interface to transmit a control signal indicating an authentication success of the display apparatus; (par 0021; discloses the pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary, Lin and CHENG to transmit a signal indicating a successful pairing as disclosed by CHENG in order to confirm with other device that pairing is successful and other function such as data transfer or communication may be performed.

	With respect to claim 15, KcKillop as modified by McGary and Lin discloses further determining an authentication success from the electronic apparatus based on the unique identification information transmitted by the display apparatus corresponding to the unique identification information held by the electronic apparatus (KcKillop; par 0046; discloses a potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
	KcKillop as modified by McGary and Lin don’t expressly disclose receiving a control signal indicating an authentication success from the electronic apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses receive a control signal indicating an authentication success from the electronic apparatus (par 0021; discloses  The pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating a successful pairing as disclosed by CHENG in order to confirm with other device that pairing is successful and other function such as data transfer or communication may be performed.


With respect to claim 16, KcKillop as modified by McGary and Lin discloses further comprising: determining an authentication failure from the electronic apparatus based on the unique identification information transmitted by the display apparatus not corresponding to the unique identification information stored in the electronic apparatus; and in response to receiving a control signal indicating the authentication failure, outputting a graphical user interface for requesting manual authentication (par 0047; discloses  when the decision 512 determines that there are no more potential pin codes, then the pairing process has not been able to successfully complete using any of the potential pin codes from the set of potential pin codes. Hence, additional processing is performed to facilitate pairing. Namely, a user of the wireless host device is prompted 516 to enter a pin code. For example, the user could be prompted by a graphical user interface to enter a pin code using a alphanumeric keypad);
KcKillop as modified by McGary and Lin don’t expressly disclose receiving a control signal indicating an authentication failure from the electronic apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses receive a control signal indicating an authentication failure from the electronic apparatus (par 0021; discloses  the first mobile device 102 may directly send a pairing-fail signal to the second mobile device 104 if the determination result in step S260 is negative);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating an unsuccessful pairing as disclosed by CHENG in order to alert the device that pairing has failed and initiate pairing again with different pin or allow user to manually enter the pin to pair with other device. 

With respect to claim 18, KcKillop as modified by McGary and Lin discloses further comprising: in response to an authentication success of the electronic apparatus, storing the unique identification information (KcKillop; par 0050; discloses in addition to the device pairing process can store the pin code that led to the successful pairing (from either a potential pin code or a manually enter pin code); and in response to an authentication failure of the electronic apparatus in response to an input indicating that authentication of the electronic apparatus is not accepted, discarding the unique identification information (KcKillop; par 0054; discloses the wireless data transfer process 600 begins with a decision 602 that determines whether a connection to the wireless accessory device is desired. When the decision 602 determines that a connection from the wireless host device to the wireless accessory device is not desired, then the wireless data transfer process 600 is effectively not invoked; hence the key is not stored as the key is stored after pairing is established);
	KcKillop as modified by McGary and Lin don’t expressly disclose receiving a control signal indicating an authentication success from the electronic apparatus; receiving a control signal indicating an authentication failure from the electronic apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses receive a control signal indicating an authentication success from the electronic apparatus (par 0021; discloses  The pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).); CHENG further discloses receive a control signal indicating an authentication failure from the electronic apparatus (par 0021; discloses  the first mobile device 102 may directly send a pairing-fail signal to the second mobile device 104 if the determination result in step S260 is negative);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating a successful pairing or a signal indicating an unsuccessful pairing as disclosed by CHENG in order to allow the device to take the next step based on the successful pairing or unsuccessful pairing. 

With respect to claim 19, KcKillop as modified by McGary and Lin discloses further comprising determining an authentication success from the electronic apparatus based on the unique identification information transmitted by the display apparatus corresponding to the unique identification information stored in the electronic apparatus (KcKillop; par 0046; discloses a potential pin code is then selected 506 from the set of potential pin codes. Then, a pairing request is sent 508 from the wireless host device to the wireless accessory device. A decision 510 then determines whether pairing between the wireless host device and the wireless accessory device has been successful);
	KcKillop as modified by McGary and Lin don’t expressly disclose transmitting a control signal indicating an authentication success to the display apparatus;
	In the same field of endeavor, CHENG discloses pairing method and system for mobile device where CHENG discloses transmitting a control signal indicating an authentication success to the display apparatus (par 0021; discloses  The pairing is completed if the determination result in step S260 is positive which indicates that the first data is matched with the second data, and accordingly the first mobile device 102 sends a pairing-successful signal through the first wireless communication module 1024 (step S270). It is to be noted that the second mobile device 104 waits for the pairing result once the second data is sent out. Next, the second mobile device 104 recognizes a successful pairing with the first mobile device 102 in response to a receiving of the pairing-successful signal through the second wireless communication module 1044 (step S350).);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit a signal indicating a successful pairing as disclosed by CHENG in order to confirm with other device that pairing is successful and other function such as data transfer or communication may be performed.


Claim(s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KcKillop et al (US Pub 2008/0057890) in view of McGary et al (US Pub 2018/0063310), Lin et al (US Pub 2018/0121150) and YOON et al (US Pub 2018/0091898).

	With respect to claim 6, KcKillop as modified by McGary and Lin don’t expressly disclose wherein the processor, by executing the one or more instructions, is further configured to, in response to receiving a result indicating an authentication success from the electronic apparatus, control the communication interface to transmit, to the electronic apparatus, at least one of wireless communication connection information of the display apparatus or cloud access information used in accessing a cloud account of a display apparatus registered in a server computer;
	In the same field of endeavor, YOON discloses system and method for controlling peripheral device where YOON discloses in response to receiving a result indicating an authentication success from the electronic apparatus, control the communication interface to transmit, to the electronic apparatus, at least one of wireless communication connection information of the display apparatus or cloud access information used in accessing a cloud account of a display apparatus registered in a server computer (par 0175; discloses when the pairing is completed, the electronic device 100 may transmit wireless network connection information including the information of AP of Wi-Fi, etc. to the external speaker 200 (S1630), and the external speaker 200 may set the wireless network based on the received wireless network connection information (S1635).);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit wireless connection information to the peripheral device upon successful pairing as disclosed by YOON to allow the peripheral device to securely connect to the wireless access point.

With respect to claim 12, KcKillop as modified by McGary and Lin don’t expressly disclose wherein the processor, by executing the one or more instructions, is further configured to receive, from the display apparatus according to the authentication success of the display apparatus, at least one of the wireless communication connection information of the display apparatus or cloud access information used in accessing a cloud account of the display apparatus registered in a server computer;
In the same field of endeavor, YOON discloses system and method for controlling peripheral device where YOON discloses in response to receive, from the display apparatus according to the authentication success of the display apparatus, at least one of the wireless communication connection information of the display apparatus or cloud access information used in accessing a cloud account of the display apparatus registered in a server computer; (par 0175; discloses when the pairing is completed, the electronic device 100 may transmit wireless network connection information including the information of AP of Wi-Fi, etc. to the external speaker 200 (S1630), and the external speaker 200 may set the wireless network based on the received wireless network connection information (S1635).);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by KcKillop as modified by McGary and Lin to transmit wireless connection information to the peripheral device upon successful pairing as disclosed by YOON to allow the peripheral device to securely connect to the wireless access point.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/02/2022